 



Exhibit 10.1
AMENDMENT NO. 2
TO
LOAN AND SECURITY AGREEMENT
     This Amendment No. 2 to Loan and Security Agreement (this “Amendment”) is
entered into this 20th day of April, 2007, by and among Silicon Valley Bank, a
California corporation (“Bank”), and Covad Communications Group, Inc., a
Delaware corporation (“Group”), Covad Communications Company, a California
corporation (“Company”), and NextWeb, Inc., a California corporation (“Nextweb”,
together with Company and Group, individually a “Borrower” and collectively,
“Borrowers”). Capitalized terms used herein without definition shall have the
same meanings given them in the Loan Agreement (as defined below).
Recitals
     A. Borrowers and Bank have entered into that certain Loan and Security
Agreement dated as of April 13, 2006 (as may be amended, restated, or otherwise
modified, the “Loan Agreement”), pursuant to which the Bank has agreed to extend
and make available to Borrowers certain advances of money.
     B. Subject to the representations and warranties of Borrowers herein and
upon the terms and conditions set forth in this Amendment, Bank is willing to so
amend the Loan Agreement.
agreement
     NOW, THEREFORE, in consideration of the foregoing Recitals and intending to
be legally bound, the parties hereto agree as follows:
1. Amendments to Loan Agreement.
          1.1 Section 6.7 Financial Covenants. Section 6.7 of the Loan Agreement
is amended and restated in its entirety with the following:
          6.7 Financial Covenants.
          (a) Borrowers shall maintain, measured as of the last day of each
fiscal quarter during the following periods, on a consolidated basis with
respect to Group and its Subsidiaries, Tangible Net Worth of at least the
following:

         
Period
  Tangible Net Worth
Effective Date through March 31, 2006
  $ 40,000,000  
April 1, 2006 through June 30, 2006
  $ 35,000,000  
July 1, 2006 through September 30, 2006
  $ 20,000,000  
October 1, 2006 through December 31, 2006
  $ 10,000,000  

 



--------------------------------------------------------------------------------



 



         
Period
  Tangible Net Worth
January 1, 2007 through March 31, 2007
  $ 32,000,000  
April 1, 2007 through June 30, 2007
  $ 22,000,000  
July 1, 2007 through September 30, 2007
  $ 16,000,000  
October 1, 2007 through December 31, 2007 and each fiscal quarter thereafter
  $ 8,000,000  

          (b) Borrowers shall maintain, measured as of the last day of each
month, on a consolidated basis with respect to Group and its Subsidiaries:
          Liquidity Coverage. A ratio of unrestricted cash and Cash Equivalents
plus short term and long term Investments (each determined according to GAAP)
plus 25% of Eligible Accounts to the outstanding Obligations hereunder of not
less than (1) 1.50:1.00 measured as of the last day of March, June, September
and December and (2) 1.25:1.00 measured as of the last day of any other month.
          (c) Capital expenditures (as determined according to GAAP) shall not
exceed (1) $30,000,000 for the fiscal year ending 2006, (2) $35,000,000 for the
fiscal year ending 2007 and (3) $35,000,000 for the fiscal year ending 2008;
provided however, Fully Funded Capital Expenditures will be excluded from such
calculations.
          1.2 Section 6.2(b) Financial Statements, Reports, Certificates.
Section 6.2(b) of the Loan Agreement is amended and restated in its entirety
with the following:
          (b) [Intentionally Blank]
          1.3 The definition of “Revolving Line Maturity Date” in Section 13.1
of the of the Loan Agreement is amended and restated in its entirety with the
following::
          “Revolving Line Maturity Date” is April 19, 2009.
          1.4 Exhibit D, “Compliance Certificate” of the Loan Agreement is
amended and restated in its entirety and replaced with Exhibit A attached
hereto.
     2. Borrowers’ Representations And Warranties. Each Borrower represents and
warrants that:
          (a) immediately upon giving effect to this Amendment (i) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (ii) no Event of
Default has occurred and is continuing;
          (b) each Borrower has the corporate power and authority to execute and
deliver this Amendment and to perform its obligations under the Loan Agreement,
as amended by this Amendment;

2



--------------------------------------------------------------------------------



 



          (c) the certificate of incorporation or articles of incorporation (as
applicable), bylaws and other organizational documents of each Borrower
delivered to Bank on the Effective Date remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;
          (d) the execution and delivery by each Borrower of this Amendment and
the performance by each Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized by all necessary corporate
action on the part of each Borrower;
          (e) this Amendment has been duly executed and delivered by each
Borrower and is the binding obligation of such Borrower, enforceable against it
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights; and
          (f) as of the date hereof, such Borrower has no defenses against the
obligations to pay any amounts under the Obligations. Each Borrower acknowledges
that Bank has acted in good faith and has conducted in a commercially reasonable
manner its relationships with such Borrower in connection with this Amendment
and in connection with the Loan Documents.
          Each Borrower understands and acknowledges that Bank is entering into
this Amendment in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.
     3. Limitation. The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a modification of any
other term or condition of the Loan Agreement or of any other instrument or
agreement referred to therein or to prejudice any right or remedy which Bank may
now have or may have in the future under or in connection with the Loan
Agreement or any instrument or agreement referred to therein; or (b) to be a
consent to any future amendment or modification to any instrument or agreement
the execution and delivery of which is consented to hereby. Except as expressly
amended hereby, the Loan Agreement shall continue in full force and effect.
     4. Effectiveness. This Amendment shall become effective upon (a) the
receipt by Bank of this Amendment duly executed by Borrowers and reaffirmation
of Unconditional Secured Guarantees executed by each of the Guarantors attached
hereto as Exhibit B, (b) receipt by Bank of an amendment fee equal to $110,000,
(c) receipt by Bank of certificates of Borrowers’ good standings from their
respective states of organization and (d) payment by Borrowers of all Bank
Expenses (including all reasonable attorneys’ fees and reasonable expenses)
incurred through the date of this Amendment.
     5. Counterparts. This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if

3



--------------------------------------------------------------------------------



 



the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment.
     6. Integration. This Amendment and any documents executed in connection
herewith or pursuant hereto contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, offers and negotiations, oral or written, with respect thereto
and no extrinsic evidence whatsoever may be introduced in any judicial or
arbitration proceeding, if any, involving this Amendment; except that any
financing statements or other agreements or instruments filed by Bank with
respect to Borrowers shall remain in full force and effect.
     7. Governing Law; Venue. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrowers and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California.
[signature page follows]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date first written above.

         
BORROWERS:
   
 
        COVAD COMMUNICATIONS GROUP, INC.    
 
       
By
  /s/ Justin Spencer    
Name:
 
 
Justin Spencer    
Title:
  Acting Chief Financial Officer    
 
        COVAD COMMUNICATIONS COMPANY    
 
       
By
  /s/ Justin Spencer    
Name:
 
 
Justin Spencer    
Title:
  Acting Chief Financial Officer  
 
        NEXTWEB, INC.    
 
       
By
  /s/ Justin Spencer    

Name:
Title:
 
 
Justin Spencer
Acting Chief Financial Officer    
 
        BANK:    
 
        SILICON VALLEY BANK    
 
       
By
  /s/ Tom Smith    
Name:
 
 
Tom Smith    
Title:
  Senior Relationship Manager    
Effective Date: April 20, 2007
 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
EXHIBIT D
COMPLIANCE CERTIFICATE

         
TO:
  SILICON VALLEY BANK   Date:                                         
FROM:
  COVAD COMMUNICATIONS GROUP, INC. and    
 
  COVAD COMMUNICATIONS COMPANY    

The undersigned authorized officers of COVAD COMMUNICATIONS GROUP, INC.
(“Group”), COVAD COMMUNICATIONS COMPANY (“Company”), and NEXTWEB, INC.
(“NextWeb”, together with Company and Group, each individually a “Borrower” and
collectively, “Borrowers”) certify on behalf of the Borrower for which the
authorizing officer in question is signing that under the terms and conditions
of the Loan and Security Agreement among Borrowers and Bank (the “Agreement”),
(1) such Borrower is in complete compliance for the period ending
                     with all required covenants except as noted below,
(2) there are no Events of Default regarding such Borrower, (3) all
representations and warranties in the Agreement regarding such Borrower are true
and correct in all material respects on this date except as noted below;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4) such
Borrower, and each of Group’s Subsidiaries, has timely filed all required tax
returns and reports, and each Borrower has timely paid all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by such
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against such
Borrower or any of Group’s Subsidiaries relating to unpaid employee payroll or
benefits of which such Borrower has not previously provided written notification
to Bank. Attached are the required documents supporting the certification. The
undersigned certify that these are prepared in accordance with generally GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledge that no borrowings
may be requested at any time or date of determination that such Borrower is not
in compliance with any of the terms of the Agreement, and that compliance is
determined not just at the date this certificate is delivered. Capitalized terms
used but not otherwise defined herein shall have the meanings given them in the
Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.

             
Reporting Covenant
  Required   Complies
Monthly CC
  Monthly within 30 days if any Obligations are outstanding at such time   Yes  
No
 
           
Annual financial statement (CPA Audited) + CC
  FYE within 90 days   Yes   No
 
           
10-Q, 10-K and 8-K
  Within 5 days after filing with SEC   Yes   No
 
           
Borrowing Base Certificate A/R & A/P Agings when Advances are requested
  Monthly within 30 days   Yes   No

1



--------------------------------------------------------------------------------



 



             
Financial Covenant
  Required   Actual   Complies
Maintain on a Quarterly Basis:
           
 
           
Minimum Tangible Net Worth
  Through 3/31/06 $40,000,000        
 
  4/1/06-6/30/06 $35,000,000        
 
  7/1/06-9/30/06 $20,000,000        
 
  10/1/06-12/31/06 $10,000,000        
 
  1/1/07 3/31/07 $32,000,000        
 
  4/1/07-6/30/07 $22,000,000        
 
  7/1/07-9/30/07 $16,000,000        
 
  10/1/07-12/31/07 and each fiscal        
 
  quarter thereafter $8,000,000   $                       Yes No
 
           
Maintain on a Monthly Basis:
           
 
           
Minimum Liquidity Coverage
  1.50:1.00 measured as of the        
 
  last day of March, June,        
 
  September and December        
 
  1.25:1.00 measured as of the        
 
  last day of any other month   $                       $                    
 
           
Capital Expenditures
  Fiscal year 2006 $30,000,000        
 
  Fiscal year 2007 $35,000,000        
 
  Fiscal year 2008 $35,000,000   $                       $                    

     The following financial covenant analys[is][es] and information set forth
in Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.
     The following are the exceptions with respect to the certification above:
(If no exceptions exist, state “No exceptions to note.”)
 
 
 

                  COVAD COMMUNICATIONS GROUP, INC.   BANK USE ONLY    
 
               
By
      Received by:        
 
               
Name:
            authorized signer    
 
               
Title:
      Date:        
 
               
 
                COVAD COMMUNICATIONS COMPANY            
 
               
By
      Verified:        
 
               
Name:
            authorized signer    
 
               
Title:
      Date:        
 
               
 
                        Compliance Status: Yes No    
 
                NEXTWEB, INC.            
 
               
By
               
 
               
Name:
               
 
               
Title:
               
 
               

2



--------------------------------------------------------------------------------



 



Schedule 1 to Compliance Certificate
Financial Covenants of Borrowers
Dated:                     
I. Tangible Net Worth (Section 6.7(a))
Required: $___

         
Effective Date through March 31, 2006
  $ 40,000,000    
April 1, 2006 through June 30, 2006
  $ 35,000,000  
July 1, 2006 through September 30, 2006
  $ 20,000,000  
October 1, 2006 through December 31, 2006
  $ 10,000,000  
January 1, 2007 through March 31, 2007
  $ 32,000,000  
April 1, 2007 through June 30, 2007
  $ 22,000,000  
July 1, 2007 through September 30, 2007
  $ 16,000,000  
October 1, 2007 through December 31, 2007 and each fiscal quarter thereafter
  $ 8,000,000  

Actual:

         
A. Tangible Net Worth
  $                       

Is line A equal to or greater than the corresponding amount for the quarter
referenced above?

     
___ No, not in compliance
  ___ Yes, in compliance

II. Liquidity Coverage (Section 6.7(b)
Required: 1.50:1.00 measured as of the last day of March, June, September and
December
1.25:1.00 measured as of the last day of any other month
Actual:

         
A. Unrestricted cash and Cash Equivalents
  $                       
B. 25% of Eligible Accounts
  $                       
C. Short term and long term Investments
  $                       
D. Liquidity (line A plus line B plus line C)
  $                       
E. Aggregate outstanding Obligations
  $                       
F. Liquidity Coverage (line D divided by line E)
       

Is line C equal to or greater than 1.50:1:00 or 1.25:1.00, as applicable?

     
___ No, not in compliance
  ___ Yes, in compliance

III. Capital Expenditures (Section 6.7(c)

Required:   $30,000,000 for the fiscal year ending 2006
$35,000,000 for the fiscal year ending 2007
$35,000,000 for the fiscal year ending 2008
Fully Funded Capital Expenditures will be excluded from such calculations.

Actual:
Is the actual capital expenditures less than the corresponding amount for the
quarter referenced above?

      ___ No, not in compliance   ___ Yes, in compliance

3



--------------------------------------------------------------------------------



 



EXHIBIT B
Reaffirmation of Unconditional Secured Guaranty
     This Reaffirmation of Unconditional Secured Guaranty is entered into as of
April 20, 2007, by each of the undersigned (individually a “Guarantor” and
collectively, the “Guarantors”) in favor of SILICON VALLEY BANK (“Bank”).
     Whereas, Guarantors executed and delivered to Bank the Unconditional
Secured Guarantees dated as of April 13, 2006 (the “Guaranty”) with respect to
the obligations of Covad Communications Group, Inc., a Delaware corporation
(“Group”), Covad Communications Company, a California corporation (“Company”),
and NextWeb, Inc., a California corporation (“Nextweb”, together with Company
and Group, individually a “Borrower” and collectively, “Borrowers”) under a Loan
and Security Agreement dated as of April 13, 2006 (the “Loan Agreement”) by and
among Borrowers and Bank; and
     Whereas, Borrowers and Bank are amending the Loan Agreement pursuant to
that certain Amendment No.2 to the Loan and Security Agreement dated as of the
date hereof (“Amendment No. 2”) to, among other things, increase the Revolving
Line Maturity Date from April 13, 2008 to April 19, 2009 (undefined terms herein
shall have the meanings provided in the Loan Agreement).
     Now therefore, for valuable consideration, receipt of which is
acknowledged, each Guarantor hereby agrees as follows:
     1. Reaffirmation of Guaranty. Each Guarantor hereby ratifies and reaffirms
its obligations under its Guaranty and agrees that none of the modifications to
the Loan Agreement as set forth in Amendment No. 2 shall impair such Guarantor’s
obligations under its Guaranty or Bank’s rights under its Guaranty.
     2. Continuing Effect and Absence of Defenses. Each Guarantor acknowledges
that its Guaranty is still in full force and effect and that such Guarantor has
no defenses, other than actual payment of the guaranteed obligations, to
enforcement of the Guaranty. Each Guarantor waives any and all defenses to
enforcement of the Guaranty that might otherwise be available as a result of the
amendment of the Loan Agreement.

         
 
  DIECA COMMUNICATIONS, INC.    
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
  LASER LINK.NET, INC.    
 
       
 
  By:    
 
       
 
  Title:    

